Citation Nr: 0735501	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to the veteran's service-
connected left ankle disability.

2.  Entitlement to service connection for chronic 
conjunctivitis.

3.  Entitlement to service connection for pulmonary 
disability.

4.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The issues of entitlement to an increased rating for left 
ankle disability and entitlement to service connection for 
conjunctivitis are addressed in the remand that follows the 
order section of this decision.

It appears that the veteran might also be seeking service 
connection for ocular hypertension.  If so, he should so 
inform the RO, which should respond appropriately to any such 
clarification received from the veteran. 


FINDINGS OF FACT

1.  A chronic pulmonary disability was not present in 
service, and no current pulmonary disability is etiologically 
related to service.

2.  The veteran's left shoulder disability resulted from 
injuries caused by his service-connected left knee 
disability.





CONCLUSIONS OF LAW

1.  Pulmonary disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Left shoulder disability is proximately due to or the 
result of service-connected disability.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for left shoulder disability.  Therefore, 
no further development of the record is required with respect 
to this matter.  Although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for service connection 
for this disability, those matters are not currently before 
the Board and the originating agency will have the 
opportunity to provide the required notice before deciding 
those matters.  

With respect to the claim for service connection for 
pulmonary disability, the record reflects that the 
originating agency provided the veteran with the notice 
required under the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letter mailed in 
October 2004, prior to its initial adjudication of the 
veteran's claim.  Although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for service connection 
for this disability, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a pulmonary disability.  
Consequently, no disability-rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.  

The Board also notes that service medical records and all 
post-service evidence identified by the veteran have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
The Board acknowledges that the veteran has not been afforded 
a VA examination in response to this claim, but has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  Pulmonary Disability

The veteran claims that he has bronchitis, pneumonia and 
asthma, and that these disorders are etiologically related to 
upper respiratory problems for which he was hospitalized in 
service in 1955 and 1957.

Service medical records confirm that the veteran was 
hospitalized in March and April 1955 for treatment of 
pharyngitis.  Service medical records do not document any 
other treatment for an upper respiratory infection, but the 
Board will assume for the purpose of this decision that the 
veteran was also treated in 1957 for an upper respiratory 
infection.  Service medical records are negative for evidence 
of bronchitis, pneumonia, asthma or any other pulmonary 
disorder.  The report of examination for discharge shows that 
the veteran's lungs were found to be normal on clinical 
evaluation and that a chest X-ray study was negative.  

In his original claim for compensation benefits submitted in 
January 1958, the veteran did not claim entitlement to 
service connection for any pulmonary disability, and the 
report of a VA examination in April 1958 shows that his lungs 
were found to be normal on clinical evaluation.  In fact, 
there is no medical evidence documenting any pulmonary 
disorder until 1988, approximately 30 years after the 
veteran's discharge from service.  Moreover, there is no 
medical evidence suggesting that any currently present 
pulmonary disorder is etiologically related to an upper 
respiratory disorder present during service or is otherwise 
etiologically related to service.

The evidence of a nexus between the veteran's claimed 
pulmonary disorders and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning matters 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.

B.  Left Shoulder Disability

Service medical records show that the veteran sustained a 
contusion of his left shoulder in June 1955, but they do not 
show that he was found to have a chronic disorder of the left 
shoulder.

The post-service medical evidence show that the veteran 
developed traumatic arthritis in his left shoulder that 
ultimately necessitated a total shoulder replacement in March 
2005.  The records pertaining to treatment and evaluation of 
the veteran's left shoulder show that he reported injuring 
his left shoulder in multiple falls caused by his left ankle 
disability.  The medical evidence pertaining to treatment and 
evaluation of the veteran's left ankle show that the veteran 
has weakness and instability of the ankle and has reported a 
history of falls as a result of the instability.

In the Board's opinion, the evidence satisfactorily 
establishes that the veteran's left ankle disability has 
resulted in a number of falls.  The veteran has reported that 
on each of these occasions when he has fallen, he has landed 
on his left shoulder.  The Board has found the veteran to be 
credible.  In view of this and the medical evidence 
indicating that the veteran's left shoulder arthritis is 
post-traumatic in origin, the Board concludes that service 
connection is warranted for the veteran's left shoulder 
disability.


ORDER

Service connection for pulmonary disability is denied.

Service connection for left shoulder disability is granted.


REMAND

The veteran contends that he developed chronic conjunctivitis 
in service.  Service medical records show that in July 1955 
the veteran was found to have scleral vascularization 
bilaterally.  The veteran reported that this condition had 
been present for approximately two weeks.  Records following 
service are essentially unremarkable until June 1988, when 
private outpatient records note red and crusty eyes.  Then, 
records from March 1992 note conjunctival injection (redness) 
in the context of an upper respiratory infection.  Also, 
conjunctival injection is again noted in private allergy 
treatment records from January 2000.  VA records from March 
2004 include a diagnosis for chronic red eyes, greater in the 
left eye than the right.

The evidence described shows that the veteran had eye redness 
during active duty and has had chronic eye redness following 
service.  Consequently, the Board concludes that a remand is 
necessary in order to accord the veteran a VA eye 
examination, which includes a review of the claims file for 
the veteran's pertinent medical and other history, to address 
the nature and etiology of his claimed conjunctivitis 
disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

The record reflects that the veteran was most recently 
afforded a VA examination to determine the degree of severity 
of his service-connected left ankle disability in December 
2003.  The veteran alleges that his left ankle disability has 
increased in severity since then.  Therefore, the Board has 
determined that he should be afforded another VA examination 
to determine the degree of severity of this disability.

Finally, the Board notes that the veteran has not been 
provided Dingess-compliant notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter providing all notice 
required under the VCAA.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in obtaining 
any such evidence, it should request the 
veteran and his representative to provide 
a copy of the outstanding evidence to the 
extent they are able to.

3.  In any event, the RO or the AMC should 
obtain a copy of any pertinent VA 
outpatient records for the period since 
September 2004.

4.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's left ankle fracture residuals.

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

If the veteran's left ankle is ankylosed, 
the examiner should identify the position 
and angle of the ankylosis.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The veteran should also be afforded a 
VA examination by an ophthalmologist to 
determine the etiology of any chronic 
conjunctivitis.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.

Any indicated studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The presence of chronic conjunctivitis 
should be confirmed or ruled out.  If it 
is determined that the veteran has chronic 
conjunctivitis, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disability is etiologically related to 
service.

These examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given the requisite opportunity to respond 
before the case is returned to the Board.


No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


